Case 1:15-cv-00961-LPS Document 138 Filed 06/29/21 Page 1 of 2 PageID #: 1132




                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 20-1869
                                 ________________

                                   ARCELIK A.S.

                                          v.

                   E.I. DUPONT DE NEMOURS AND COMPANY

              TDK ELECTRONICS AG; TDK INDIA PRIVATE LTD*,
                                         Appellants

                        *(Pursuant to Rule 12(a), Fed. R. App. P.)
                                 ________________

                    On Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Civil No. 1-15-cv-00961)
                      District Judge: Honorable Leonard P. Stark
                                   ________________

                              Argued: February 11, 2021

           Before: CHAGARES, SCIRICA, and RENDELL, Circuit Judges.

                                 ________________

                                    JUDGMENT
                                 ________________


      This cause came to be heard on the record from the United States District Court

for the District of Delaware and was argued on February 11, 2021. On consideration

whereof, it is now hereby
  Case 1:15-cv-00961-LPS Document 138 Filed 06/29/21 Page 2 of 2 PageID #: 1133




        ORDERED and ADJUDGED by this Court that the order of the District Court

  entered March 30, 2020, be, and the same is hereby AFFIRMED. Costs taxed against

  Appellants. All the above in accordance with the opinion of this Court.


                                           ATTEST:

                                           s/ Patricia S. Dodszuweit
                                           Clerk

  DATED: May 20, 2021




 Certified as a true copy and issued in lieu
 of a formal mandate on June 29, 2021


Teste:
Clerk, U.S. Court of Appeals for the Third Circuit




                                              2
